Case 1:19-cv-05081-JBS-AMD Document 1 Filed 02/08/19 Page 1 of 7 PagelD: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

MICHAEL PIZARRO
v. : NO.:

INTERNATIONAL PAPER COMPANY : JURY TRIAL DEMANDED

 

CIVIL ACTION COMPLAINT
Parties
1. Plaintiff, Michael Pizarro, is an adult individual who at all times material to
this action resided at and continues to resides at 14 Lincoln Avenue, Apt. 108,
Clementon, NJ 08021.
2. Defendant, International Paper Company, is a corporation with a place of

business located 100 E. Gloucester Pike, Barrington, NJ 08007.

Jurisdiction
3. This matter has federal jurisdiction pursuant to the Family and Medical

Leave Act of 1993 (hereinafter “FMLA”}, 29 U.S.C. Section 2601, et seq.

Facts
4, Plaintiff commenced employment with defendant on September 8,
1997 as a Machine operator at defendant’s facility in Barrington, Camden County,

New Jersey which is located in this judicial district.
Case 1:19-cv-05081-JBS-AMD Document 1 Filed 02/08/19 Page 2 of 7 PagelD: 2

5. The defendant was, at all times material hereto, an “employer” pursuant
to the FMLA in that it was engaged in commerce and employed 50 or more persons
within a 75 mile radius of plaintiff's work location at in Barrington, New Jersey.

7. In about 2002, plaintiff was an eligible employee under the FMLA because
he had been employed with defendant for more than one year and he worked at
least 1250 hours in the 12 months prior to that date.

8. In about 2002, plaintiff requested intermittent FMLA leave for diabetes,
which is a chronic health condition as defined by the FMLA, and which causes
intermittent fair-ups including but not limited to occasional painful swelling of
plaintiff's feet.

9, Plaintiff renewed his request for intermittent FMLA leave with defendant
every year since about 2002.

10. Between December 7, 2018 and December 10, 2018, plaintiff was
entitled to take intermittent FMLA for his diabetes pursuant to his most recent
renewal of intermittent FMLA leave.

11. As of December 7, 2018, plaintiff had not yet taken 12 weeks of
intermittent or other FMLA leave in the previous 12 months.

12. On Friday, December 7, 2018 at 3:00 am plaintiff commenced a 12 hour
work shift for defendant ending at 3:00 pm on Friday, December 7, 2018.

13. Plaintiff called out for a “FMLA day” on for his next scheduled shift which
was to commence on Saturday, December 8, 2018 at 3:00 AM and was to end on
Saturday, December 8, 2018 at 3:00 PM, because his feet were swollen and painful

that day.
Case 1:19-cv-05081-JBS-AMD Document 1 Filed 02/08/19 Page 3 of 7 PagelD: 3

14, Plaintiffs next scheduled work shift with defendant was to begin at 3:00
PM on Monday December 10, 2018, so plaintiff was always scheduled for 48 hours
of time off prior to the December 10, 2018 shift.

15. Plaintiff was pre-scheduled for a trip to Dallas, Texas during the
aforementioned 48 hour break from work, and he planned to fly to Dallas from
Philadelphia leaving at 8:25 PM on the evening of Saturday, December 8, 2018 to
attend a football game in Dallas, Texas on Sunday, December 9, 2018,

16. Plaintiff, who had more than 24 hour rest before his scheduled departing
flight, was feeling much better and was able to get to the airport and take the said
planned flight to Dallas, Texas.

16. On Sunday December 9, 2018, plaintiff was feeling weil enough to attend
the football game in Dallas, Texas.

17. Plaintiff planned to take a return flight from Dallas back to Philadelphia
leaving Dallas at 6:00 AM and arriving in Philadelphia at about 11:00 A.M. on
Monday, December 10, 2018, so that he could attend his next work shift with
defendant which was to begin at 3:00 P.M. that same day.

18. Plaintiffs feet were swollen and painful on the morning of Monday,
December 10, 2018, and plaintiff was having trouble getting through the airport in
Dallas as a result, so plaintiff called out for another FMLA day that morning before
his flight left from Dallas.

19. Plaintiffs next work shift with defendant was scheduled to commence on

Tuesday, December 11, 2018 at 3:00 P.M.
Case 1:19-cv-05081-JBS-AMD Document1 Filed 02/08/19 Page 4 of 7 PagelD: 4

20. On the morning of Tuesday, December 11, 2018 at 10:00 A.M., plaintiff
went to see his diabetes doctor, who is a health care provider as defined by the
FMLA, for his monthly appointment.

21. Atthe time of the said appointment, plaintiff was given a note from his
diabetes doctor excusing him from two work shifts—the shift commencing on
Saturday, December 8, 2018 and the shift commencing on Monday, December 10,
2018.

22. On Tuesday, December 11, 2018 when plaintiff arrived for his shift, he
was Called into the office to meet with Keith (Plant Supervisor) , Kim Sutter (HR
Representative) and Ed Ratliff (Union Stewart).

23. Prior to plaintiffs arrival at the workplace that afternoon, defendant had
received information that plaintiff attended the football game in Dallas, Texas that
past weekend.

24, At the said meeting on December 11, 2018, defendant's agents notified
plaintiff that he was being suspended pending investigation of his trip to Dallas in
light of the fact that he took FMLA leave the day before and the day after his trip.

25. Before leaving the workplace, plaintiff gave defendant the note from his
diabetes doctor.

26, Apparently defendant wrongly believed plaintiff had abused his
intermittent FMLA leave under the circumstances.

27, On December 12, 2018, while plaintiff was still on suspension, defendant
notified plaintiff that he was terminated for allegedly abusing his intermittent FMLA

leave.
Case 1:19-cv-05081-JBS-AMD Document 1 Filed 02/08/19 Page 5 of 7 PagelD: 5

28. Plaintiff did not abuse his intermittent FMLA leave.

29, Defendant unlawfully terminated plaintiff in violation of the FMLA
because plaintiff legitimately took intermittent FMLA leave both before and after his
days off from work.

30. Plaintiff acted in good faith at all times material hereto.

31. Plaintiff timely reported the need to take intermittent FMLA leave to
defendant at all times material hereto.

32. The fact that plaintiff was feeling well enough to attend a football game
during his scheduled days off from work is not medically inconsistent with his
inability to work before and after these scheduled days off.

33. Defendant has no medical evidence that plaintiff abused his intermittent
FMLA leave.

34. Defendant unlawfully interfered with plaintiff's right to return to work
on Tuesday, December 11, 2018 after plaintiff took lawful intermittent FMLA leave
on December 7, 2018 and December 10, 2018 for a flare-up of his diabetes.

35. Defendant’s proffered reason for plaintiffs termination was based upon
a false and medically unsupported belief that plaintiff had abused his FMLA
privileges.

36. Defendant violated the FMLA by unlawfully refusing to allow plaintiff to
return to work after he took legitimate FMLA protected intermittent leave and for
its unlawfully terminating the plaintiff because he took legitimate intermittent

FMLA protected leave.
Case 1:19-cv-05081-JBS-AMD Document 1 Filed 02/08/19 Page 6 of 7 PagelD: 6

COUNT 1- Violations of the FMLA

37. Plaintiff incorporates by reference paragraphs 1-36 below.

38. Defendant and its agents violated the FMLA by terminating plaintiff
because he exercised his rights under the FMLA and took FMLA protected leave.

39. Defendant and its agents violated the FMLA by terminating plaintiff in
retaliation for requesting and/or taking FMLA leave.

40. Defendant and its agents violated the FMLA by discriminating against
plaintiff for taking FMLA leave.

41. Defendant unlawfully interfered with plaintiffs rights to return to
employment after his FMLA protected leave had ended.

42. Asa direct result of defendant’s unlawful conduct as described herein
above, plaintiff has suffered and will continue in the future to suffer actual damages
in the form of lost back pay, lost future earnings, lost bonuses, lost benefits and
other financial losses.

43. Plaintiff has engaged in great efforts to mitigate his damages by
searching for new employment, but he has been unsuccessful in his efforts to find
new employment to date.

44, Plaintiffis entitled to recover liquidated damages in the same amount as
actual damages due to defendant’s intentional and knowing bad faith violations of
the FMLA,

45. Plaintiffis entitled to recover reasonable attorneys’ fees and costs
associated with the prosecution of this lawsuit.

46, Plaintiffis entitled to reinstatement of employment.
Case 1:19-cv-05081-JBS-AMD Document 1 Filed 02/08/19 Page 7 of 7 PagelD: 7

WHEREFORE, Plaintiff demands that judgment be entered in his favor
against defendant for lost back pay, lost future earning, liquidated damages,
reasonable attorneys’ fees, costs, reinstatement of his employment and any other

relief that this Honorable Court deems to be fair and proper.

Qs

Samuel A. Dion, Esq.

Dion & Goldberger

1845 Walnut Street, Suite 1199
Philadelphia, PA 19103

(215) 546-6033

Fax (215) 546-6269

Email: samueldion@aol.com

 

Date: February 8, 2019
